Citation Nr: 1702783	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss. 

2.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to the Veteran's service-connected left hand disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran had active service from June 1962 to October 1966. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in North Little Rock, Arkansas. 

The Veteran testified at a Travel Board hearing before the undersigned in February 2013.  A transcript of that hearing has been associated with the claims file.

The issues were previously remanded by the Board in February 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In a May 2016 Informal Hearing Presentation (IHP), prior to the promulgation of a decision in the appeal, the Veteran's representative stated that the Veteran wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of the disability rating for bilateral hearing loss and entitlement to service connection for rheumatoid arthritis, are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a May 2016 IHP, the Veteran's representative stated the Veteran withdrew the appeal, specifically the issues of the disability rating for bilateral hearing loss and entitlement to service connection for rheumatoid arthritis (see the June 17, 2015 21-4138, Statement in Support of Claim).  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


